Citation Nr: 1007456	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-05 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for right hand injury 
of the middle, ring, and little fingers.

2.  Entitlement to service connection for skin cancer of the 
right temple, to include as a result of exposure to 
herbicides.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to April 
1970, including service in Vietnam from April 1969 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  In February 2008, the Veteran requested a hearing 
before the Board via videoconference, but withdrew this 
request in September 2009.  

The appeal of the Veteran's claim for entitlement to service 
connection for skin cancer is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.



FINDING OF FACT

The objective medical evidence does not indicate that the 
Veteran has a disorder related to an in-service injury of the 
middle, ring, and little fingers.



CONCLUSION OF LAW

Service connection for a right hand injury of the middle, 
ring, and little fingers is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to notify a claimant of the 
information and evidence necessary to substantiate a claim, 
including what part of that evidence VA will seek to obtain 
and what part the claimant is expected to provide.  38 
U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(b) (2009).  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between active service and the disability; (4) 
degree of disability; and (5) effective date.

Here, a VCAA letter was sent to the Veteran in May 2007 that 
provided information as to what evidence was required to 
substantiate the claim; the division of responsibilities 
between VA and a claimant in developing an appeal; and the 
type of information and evidence needed to establish a 
disability rating and effective date.  Accordingly, no 
further development is required with respect to the duty to 
notify.

Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the appellant's service treatment records are 
on file.  The Veteran has not identified or submitted any 
post-service clinical records regarding a right hand 
disorder, and none is evident from a review of the record.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

The VA has a duty to obtain a medical examination or opinion 
when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006).  In November 2007, the VA provided the Veteran 
with a VA examination which included a competent opinion 
regarding the nature of the Veteran's right hand disorder.  
The Board notes that, in a February 2008 statement, the 
Veteran stated that the most recent examination was 
inadequate, as it was performed by a nurse practitioner and 
co-signed by a general practitioner.  The Veteran suggested 
that these individuals were not qualified to offer a medical 
opinion as they were not experts in the field of nerve 
damage.  The Board finds that the November 2007 examination 
is competent, non-speculative medical evidence according to 
38 C.F.R. § 3.159(a)(1), having been performed by individuals 
qualified through education, training, or experience to offer 
medical diagnoses and opinions.  See Cox v. Nicholson, 20 
Vet. App. 563, 568-69 (2007) (holding that medical 
examinations may be conducted by licensed healthcare 
professionals competent to provide diagnoses, statements, or 
opinions); Williams v. Brown, 4 Vet. App. 270, 273 (1993) 
(finding opinions of a VA registered nurse therapist 
competent medical testimony and requiring the Board to 
provide reasons or bases for finding those opinions 
unpersuasive).  In this instance, both the nurse practitioner 
and the general practitioner had specialized knowledge and 
training regarding the evaluation of medical disorders; and, 
therefore, were competent to make a medical opinion regarding 
the nature of the Veteran's right hand disorder.  As the 
examination of record was authored by individuals with 
required specialized training, the Board finds that there is 
no further duty to provide a medical examination or opinion.  
38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the Veteran relative to 
the claim decided here, and, thus, no additional assistance 
or notification is required.  The Veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Background

In a December 1967 service pre-induction medical examination 
report, the examiner did not note any abnormality involving 
the Veteran's hands.  

In a June 1969 service treatment record, the examiner noted 
that the Veteran had cut his finger on a piece of metal.  The 
examiner cleaned and dressed the area, using a splint, and 
gave the Veteran a tetanus shot.

In an April 1970 service discharge medical examination 
report, the examiner did not note an abnormality involving 
the Veteran's hands.

Reviewing the post-service evidence, in an April 2007 
statement, the Veteran indicated that he cut his middle, 
ring, and little fingers on a generator fan during service.  
He stated that the cut was very deep, but did not require 
stitches.  He indicated that he currently experienced 
numbness in his middle, little, and ring fingers, especially 
when he was out in the cold.

In a November 2007 VA medical examination report, the Veteran 
reportedly indicated that, although he had injured his right 
hand in service, he had not experienced any problems with his 
hand from 1970 through 2004.  In 2004, he started 
experiencing numbness at the proximal interphalangeal joint 
during cold weather, causing difficulty with gripping.  Upon 
physical examination, the examiner noted that the hand was 
normal on observation with any scars hidden in the joint 
folds.  The hand was vibratory positive at the first through 
the fifth metacarpal joints, at the nail beds, DIP joints, 
and PIP joints of all digits.  The Veteran was accurate for 
sharp/dull discrimination both medially and laterally of all 
digits.  The Veteran had full flexion with all fingers 
approximating the palmar of both hands.  Flexion of the index 
fingers at the proximal interphangeal joint was 900, both 
before and after repetitive exercise; and flexion at the 
distal interphalangeal joint was 700.  Grip strength was five 
out of five both before and after repetitive exercise.  There 
was no manifestation of pain during range of motion testing.  
No additional limits to range of motion could objectively be 
attributed during flareups.  After a review of the claims 
file and a contemporaneous X-ray report, indicating a 
negative radiographic study for a person of the Veteran's 
age, the examiner indicated that the examination showed a 
normal right hand.  As such, there was insufficient clinical 
evidence for a diagnosis related to the Veteran's right hand 
or fingers.  In a conclusion, the examiner stated that it was 
not at least as likely as not that the current numbness 
experienced by the Veteran was secondary to the injury 
sustained during service.  The examiner noted that the 
Veteran was symptom-free for greater than thirty years and 
now had only occasional infrequent numbness at the present 
time.  

Service Connection

Service connection may be established for disability 
resulting from injury suffered or disease contracted in line 
of duty; or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service. 38 C.F.R. § 
3.303(d).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




Analysis

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a right 
hand disorder.  The Veteran's service treatment records show 
that he was treated during active service for a finger cut in 
June 1969.  The Veteran, however, was clinically normal at 
his separation physical examination in April 1970 so any 
residuals appear to have resolved with in-service treatment.  
The Veteran has presented credible evidence that he started 
feeling intermittent numbness in his fingers beginning in 
2004.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(finding that a lay person may testify as to observable 
symptomatology).  As noted, however, in the November 2007 VA 
medical examination report, these symptoms did not appear 
until more than 33 years after the Veteran's separation from 
service.  See, e.g., Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (finding that the passage of time between 
the Veteran's discharge and an initial diagnosis would weigh 
against the Veteran's claims).

Most importantly, the objective medical evidence of record 
does not contain any diagnosis indicating a current disorder 
of the Veteran's right hand.  The record does not contain any 
post-service treatment record indicating a diagnosis or 
treatment for a right hand disorder.  Moreover, the November 
2007 VA medical examiner, after performing a physical 
examination and reviewing a contemporaneous X-ray report, 
indicated that the Veteran's right hand appeared to be normal 
and was not as least as likely as not related to service.  A 
service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of a right hand 
disorder which could be attributed to active service, the 
Board finds that service connection for a right hand disorder 
is not warranted.  .

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990).


ORDER

Entitlement to service connection for right hand injury of 
the middle, ring, and little fingers is denied.


REMAND

The Board finds that additional development is required 
before the appeal regarding the Veteran's claim for service 
connection for skin cancer is ripe for adjudication upon the 
merits.  38 C.F.R. § 19.9.  

Reviewing the evidence of record, in a December 1967 service 
pre-induction medical examination report, the examiner did 
not note any abnormality involving the Veteran's skin.  
Subsequent service treatment records do not include any 
notation regarding diagnosis or treatment for a skin 
disorder, to include sunburn.  In an April 1970 service 
discharge medical examination report, the examiner did not 
note an abnormality involving the Veteran's skin.

June and July 2007 VA treatment records indicate the 
diagnosis and removal of a cancerous lesion on the Veteran's 
right temple.  Amongst these records, in a June 2007 VA 
treatment record, the Veteran reported that he had an 
additional skin cancer removed from his right cheek two years 
prior by a "Scotts Bluff physician."  In a September 2007 
VA medical examination report, otherwise unrelated to this 
claim, the Veteran stated he used to see a Dr. J. in Scotts 
Bluff, Nebraska.  (Initial used to protect privacy).  In 
accordance with the VA's duty to assist in obtaining evidence 
necessary to substantiate the Veteran's claim, the Board 
finds that all pertinent evidence relating to the evaluation 
or treatment for skin cancer, to include any records 
regarding any prior treatments for skin cancer, must be 
obtained and associated with the claims file.  38 U.S.C.A. § 
5103A(c)(2); 38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.

2.  The AMC/RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who provided care for his 
skin cancer.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant, 
especially those from Dr. J. or any other 
physician in Scotts Pine, Nebraska, who 
provided treatment for the Veteran's skin 
cancer.   Any negative search results 
should be noted in the record and 
communicated to the Veteran.

3.  After any new evidence is obtained, 
the AMC/RO should determine if an 
examination is necessary.  If such an 
examination is deemed necessary, the 
AMC/RO should arrange for the Veteran to 
undergo a VA examination by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of the 
Veteran's skin cancer.  All indicated 
studies should be conducted.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's skin cancer is related to 
service, to include sun or herbicide 
exposure therein, or was manifest within 
one year of discharge from service.  The 
Veteran's claims file must be made 
available to the examiner for review.

All opinions should be supported by a 
clear rationale.  If the examiner cannot 
respond without resorting to speculation, 
he or she should explain why a response 
would be speculative.

4.  Following the completion of the 
requested actions, the RO should then re-
adjudicate the Veteran's claim.  In doing 
so, the AMC/RO must consider all 
evidence.  If the benefits on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded an applicable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


